                   Case 20-23123-LMI     Doc 61    Filed 05/13/21     Page 1 of 5




                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION
                                   www.flsb.uscourts.gov

IN RE:                                                       CASE NO.: 20-23123-LMI

ALEXANDER PETER MARTINEZ                                     In proceedings under Chapter 11

         Debtor.
                                            /

               MOTION TO DISMISS FILED BY ALEXANDER MARTINEZ

         Alexander Peter Martinez ( the “Debtor”) files this Motion to Dismiss and as grounds

therefore would state:

         1.   On November 30, 2021, (the "Petition Date") the Debtor filed a voluntary petition

under Chapter 11 Subchapter V, Title 11 of the United States Code. The Debtor is continuing to

operate its business and manage his affairs as debtor in possession pursuant to sections 1107 and

1108 of the Bankruptcy Code.

         2.     The Debtor is a Certified Public Accountant (“CPA”) in the business of

providing accounting and tax services to individual and corporate clients.

         3.     The Debtor has entered into a settlement agreement with his potentially largest

creditor, International Finance Bank, subject to this court’s approval. The parties have been in

litigation in state court for many years and are now desirous of resolving the state court

litigation. Debtor has only two (2) other additional creditors which are JP Morgan Chase Bank

N.A. (Claim 4 $7,628.93) and the Internal Revenue Service (Claim 7 $31,058.73).

         4.     Debtor has two (2) outstanding administrative claims which are the Sub chapter V

Trustee, Maria Yip, in the approximate amount of $8,145.00 and Debtor’s counsel, Susan D.

Lasky in the approximate amount of $10,000.00 less her retainer of $7,500.00.
               Case 20-23123-LMI         Doc 61       Filed 05/13/21     Page 2 of 5




       5.      Debtor is prepared to pay the settlement amount and administrative claims in this

case simultaneously with the dismissal of this proceeding. He then believes he can make

arrangements to pay the outstanding unsecured claims without the need for reorganization.

       6.      The Debtor will have filed his monthly operating reports and has the the sums

necessary to implement settlement and pay administrative claims .

       7.      No quarterly fees are due to the office of the United States trustee as this is a

proceeding under Subchapter V.

       8.      Debtor believes dismissal is in the best interests of all creditors.

       WHEREFORE the Debtor respectfully requests the dismissal of this case subsequent to

the approval of the settlement with IFB and such other relief as the court deems just.

       I HEREBY CERTIFY that a true and correct copy of the foregoing was furnished by

electronic mail to the Office of the United States Trustee and to the attached list on this 13 TH day

of May, and that I am admitted to the Bar of the United States District Court for the Southern

District of Florida and I am in compliance with the additional qualifications to practice in this

Court as set forth in Local Rule 2090-1 (A).

                                                       SUSAN D. LASKY, PA
                                                       Attorney for Debtor
                                                       320 SE 18th St
                                                       Fort Lauderdale, FL 33316
                                                       (954) 400 7474 (954) 206-0628 Fax
                                                       Sue@SueLasky.com

                                                       By:: s/ Susan D. Lasky, Esq.
                                                               SUSAN D. LASKY, ESQ.
                                                               Florida Bar No. 451096




                                                  2
                Case 20-23123-LMI           Doc 61     Filed 05/13/21    Page 3 of 5




Susan D. Lasky, Esq on behalf of Debtor Alexander Peter Martinez
ECF@suelasky.com, ecfsuelasky@gmail.com;r48532@notify.bestcase.com

Office of the US Trustee
USTPRegion21.MM.ECF@usdoj.gov

Ariel Rodriguez on behalf of U.S. Trustee Office of the US Trustee
ariel.rodriguez@usdoj.gov

William M. Tuttle, ll on behalf of Creditor International Finance Bank
wmtuttle@bellsouth.net

Maria Yip
trustee@yipcpa.com, mmy@trustesolutions.net;cmmy11@trustesolutions.net
Case 20-23123-LMI   Doc 61   Filed 05/13/21   Page 4 of 5
Case 20-23123-LMI   Doc 61   Filed 05/13/21   Page 5 of 5
